DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the conductive pathway causes a pressure in the pressure-receiving chamber in which an upper surface of the valve body is present and a pressure in the secondary chamber in which a lower surface of the valve body is present to be approximately equal, and wherein the valve body is formed so that an area of the upper surface is slightly bigger than an area of the lower surface, whereby a force is constantly applied to the valve body in a valve opening direction.”  However, when an “approximately equal” pressure acts on both the upper surface and lower surface, and the area of the upper surface is “slightly bigger” than the area of the lower surface, the net force acts of the valve body in the valve closing direction.  The originally filed application does not reasonably convey possession of a force being constantly applied to the valve body in a valve opening direction in combination with the remainder of claim 1 (especially lines 16-21).


    PNG
    media_image1.png
    565
    428
    media_image1.png
    Greyscale

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the conductive pathway causes a pressure in the pressure-receiving chamber in which an upper surface of the valve body is present and a pressure in the secondary chamber in which a lower surface of the valve body is present to be approximately equal, and wherein the valve body is formed so that an area of the upper surface is slightly bigger than an area of the lower surface, whereby a force is constantly applied to the valve body in a valve opening direction.”  However, when an “approximately equal” pressure acts on both the upper surface and lower surface, and the area of the upper surface is “slightly bigger” than the area of the lower surface, the net force acts of the valve body in the valve closing direction.  It is unclear what the scope of “whereby a force is constantly applied to the valve body in a valve opening direction” encompasses given the rest of claim 1 (especially lines 16-21).
Claim 1 recites “a pressure in the secondary chamber in which a lower surface of the valve body is present to be approximately equal” and “an area of the upper surface is slightly bigger than an area of the lower surface”.  The terms “approximately equal” and “slightly bigger” are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Corte (US Patent Number 6,283,152) discloses a similar valve with most of the limitations in claim 1 (except a gear and the ambiguous language discussed above).  Note the discussion of pressures acting on the surfaces of various areas).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ERIC KEASEL/Primary Examiner, Art Unit 3753